DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: A through search of the prior art fails to disclose any reference or references, which, taken alone or in combination, teach or suggest, in combination with the other features of the claims:
Steps for resolving by an applications interaction server, a conflict between a requested internet service, requested by an internet service requesting server (also referred to as host), and a package of one or more internet services, the method including: sending to an internet service requesting server, a conflict check result message indicating a presence of a conflict between a requested internet service requested by the internet service requesting server and a package of one or more internet services; receiving from the internet service requesting server a response selected from (i) an alternate internet service in the package of one or more internet services to substitute for the requested internet service; (ii) a request to replace an existing connection with a service in the package of one or more internet services with the requested internet service; and (iii) a request to initiate a custom resolution application pointed on by an address or pointer; and responsively at least initiating: whenever an alternate internet service has been requested, substituting the alternate internet service in the package of one or more internet services for the requested internet service; otherwise, whenever a request to replace an existing connection with a service in the package of one or more internet services with the .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEIKH T NDIAYE whose telephone number is (571)270-3914. The examiner can normally be reached Monday-Friday 8:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOON H HWANG can be reached on 571-272-4036. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/CHEIKH T NDIAYE/Primary Examiner, Art Unit 2447                                                                                                                                                                                                        
3/12/2022